Title: To Thomas Jefferson from Henry Martin, with enclosures, 15 November 1784
From: Martin, Henry
To: Jefferson, Thomas



London New Street Bishop Gate Street Novemr 15th: 1784
May it Please your Excellency

Your kind favour of the 18th Septemr., I was duly honoured with. In respect to Mr. Joel, he got a little money and some linnen from me before I was made acquainted with his true Character. He became importunate and I flatly denied him any further countenance or assistance. I must confess that being out of humour at the behaviour of some of my countrymen I freely communicated to you their conduct, that your Excellency being acquainted with the facts might act therein as you judged expedient upon further enquiry. I do not find the transaction so very bad as it was at first represented to be. The Watch maker has a brother residing in Virginia in whose favour he has drawn for the money and I hope  the draft will be punctually paid; I beg leave to observe to your Excellency that the Courts of law are not yet open to actions of british subjects in Virginia. The question was debated in the Assembly just before my departure from thence and the law was continued ’till further directions from Congress and as well as my recollection serves me something like a remonstrance was agreed upon to be presented to Congress that full restoration of slaves and property carried from New York by the adherents of Britain (since the provisional Articles of peace was concluded on) should be restored, previous to the repeal of the Act now Spoke of. I left Richmond to embark for this place the day after. What your Excellency is pleased to say respecting the American adventurers is undoubtedly true, and that their credit have been wonderful, would be very astonishing but for the true cause, as would also the sale of goods at such reduced prices in America.
I have made a minute enquiry among several tradesmen the reason and upon what principle such people procured the unlimited credit they did; and find in twenty instances (wherein English adventurers exceed in number those of America) that these people have bought and bargained for goods, without seeing them or knowing any thing of the customary prices, goods which were bad, old, sometimes damaged, and unfit for the American market, and which in no other way could be got rid of but at a certain and considerable loss. This is what I can faithfully inform your Excellency as acknowledged to me by many tradesmen who freely say that they would not otherwise have trusted the people they have, and who in many instances if they receive twelve or fifteen shillings in the pound will get a saving profit; but this means the American trade has been taken from the old established houses who would not suffer imposition, and thrown into the hands of those who give universal cause of complaint. A house which your Excellency well knows has stopped payment lately in England. A considerable creditor well aware in a little time that he would receive his whole debt notwithstanding sold it for 16/ in the pound saying that he wanted money had made by his bargain a handsome profit for the goods he sold.
I have taken the liberty of inclosing your Excellency a printed circular letter of mine to the citizens of Virginia which explains the true reason of the amazing fall in the price of Tobacco. The copy of an original letter sent to Patrick Henry Esqr. of Virginia will shew you my unreserved opinion of the people of this place.
The copys of a correspondence herewith sent you which has  passed between Lord Sydney and myself will fully explain to Your Excellency the cause which occasioned it. On the 9th. instant I attended at the secretary of States office Whitehall, when I had the opinion of the law officers of the Crown read to me by Lord Sydney and at my request a copy thereof was sent me the next day; his Lordship went into conversation with me as well upon this as other matters. He informed me that he had recently heard from New York that an Action at law had been commenced against a person who inhabited a house during the war for rent, and that the Judicial Authority had in direct violation of the definitive treaty given a verdict for the plantiff that in consequence thereof eight hundred similar actions were either the same or next day instituted. His Lordship adverted to the restriction of the West India trade and told me what I had before heard of the complaints of foreign powers at the partiality shewn America by Great Britain.
I told his Lordship that I apprehended America wished for nothing more than mutual and reciprocal intercourse, that relative hereto, I beleived America wished England to pursue that policy whi[ch] would eventually prove most to her Interest without considering what would be favourable to America, that I was confident Congress would lay similar restrictions in their trade to the British West Indies as that contained in the order of Council by Britain unless a commercial treaty should take place. I asked his Lordship that this being done whether he would not consider it to be the Interest of Great Britain to do away the order of council. To this he declined giving an answer from which I do infer that whenever a similar restriction is established by Congress the order of council will be withdrawn and such act of Congress will be held out as a reason [to] the foreign powers who have complained for so doing. I told his Lordship that I was only acting in a private capacity at the request of the party aggrieved but that I would take the first opportunity of conveying to your Excellency the subject matter together with the information I had received from his Lordship as the proper person to act therein as you might judge expedient. I do imagine that the violation of the definitive treaty of peace by Great Britain in the detention and sale of Negroes has been the occasion of the late decision of New York as well as it was the reason for continuing the act spoke of in Virginia and this I would have told his Lordship could I have so said with certainty, or that otherwise Congress would assuredly interfere and cause to be done the thing that was right. As I consider that both Lord Sydney and the Crown lawyers have mistaken my meaning, I propose  troubling him with another letter which I propose sending you ⅌ same opportunity or the following post. Mr. Fairfax left town before I received your letter but I have conveyed to him the message you honoured me with. Hoping that Your Excellency will be pleased to excuse all inaccuracys. I have the honour to subscribe myself most respectfully Your Excellency’s most Obed. & very Huml: Servt.,

Henry Martin


P.S. The letter No. 7 to Lord Sydney I have this day sent. If I receive any answer thereto I will send it you by the following post. A partner of mine going to day to Ostend I shall send by him these papers there in hopes that he will have an opportunity of conveying them to your Excellency by a private hand. I have been much indisposed or should have transmitted them to your Excellency sooner.


H. Martin

I wrote a letter to Mr. Hartley upon the case of Mr. McClanachan and received for answer that no interference of his would avail and he had no doubt but Lord Sydney would give every possible releif. Whenever I have time and a convenient opportunity will send your Excellency copies. They are not worth paying postage for and I am fearful you will think the same of those now transmitted.

